Citation Nr: 1549467	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2008 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in Columbia, South Carolina.  This matter was remanded in February
2011, July 2012, February 2014, and August 2014 for further development.

In March 2009, the Veteran testified at a personal hearing over which a decision review officer (DRO) of the RO presided.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, has been raised by the record (by way of an August 2012 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right shoulder disability began during service or was aggravated by a service connected mid to upper back strain.  



CONCLUSION OF LAW

The criteria for an award of service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran alleged that his right shoulder disability may be secondary to his service connected mid to upper back strain.  He cited two internet articles (www.spineteamtexas.com/tre-your-symptoms.aspx and http://ptjournal.apta.org/content/86/2/254.full) substantiating the contention that right shoulder pain can be caused or aggravated by thoracic spine pain.

As early as the February 2011 remand, the Board noted that right shoulder problems were first documented in October 2005; and that subsequent VA treatment notes reflect mild osteoarthritis of the right shoulder on x-ray, an intact rotator cuff on MRI, and diagnoses of a partial thickness rotator cuff tear, possible SLAP (superior labral anterior posterior) lesion, impingement syndrome, and a frozen shoulder.  The Board also noted that the Veteran is competent to report having had problems with his right shoulder since service; and that "he has credibly testified as to in service activities that may have caused his present problems."  

On remands dated February 2011, July 2012, February 2014, and August 2014, the Board has attempted to obtain a medical opinion that would address the internet articles submitted by the Veteran as well as his competent and credible testimony.  Opinions dated April 2011, August 2012, and April 2014 have all been found to have been inadequate.  The Board noted that the VA examiners cited the absence of shoulder complaints during service or within one year of discharge as a basis for finding that that it was less likely than not that the Veteran's service connected mid to upper back strain caused or aggravated the Veteran's right shoulder disability.  In its August 2014 remand, the Board specifically noted that "the absence of aggravation during service or within a year of discharge is not fatal to the Veteran's claim.  Furthermore, secondary causation or aggravation can occur as a result of overcompensating for another disability over the course of many years."

The Board obtained another VA opinion in September 2014.  Unfortunately, the opinion, which weighs against the Veteran's claim, is based on the same flawed reasoning.  It notes that the Veteran related his right shoulder injury to overuse in 1983 and that his thoracic musculoskeletal condition had an onset of 1988.  The examiner stated that "THERE IS NOT MENTION OF A SHOULDER CONDITION IN THE SERVICE TREATMENT RECORDS OR SUBSEQUENTLY.  THERE IS ALSO NO DOCUMENTATION OF A CHRONIC RIGHT SHOULDER CONDITION AFTER SEPARATION FROM THE MILITARY, AND INDEED, THE RIGHT SHOULDER COMPLAINT IS DOCUMENTED TO HAVE BEGUN ABOUT 10 YEARS AFTER DISCHARGE. IN SHORT, THERE CAN BE NO REASONABLE ASSERTION THAT THE RIGHT SHOULDER CONDITION OCCURRED DURING SERVICE AND DEMONSTRATED A CHRONIC DISABILITY BECAUSE THE RECORDS ARE SILENT FOR A SHOULDER PROBLEM (BUT DO DOCUMENT A BACK PROBLEM WITH MULTIPLE EVALUATIONS SOME FIVE YEARS AFTER THE PURPORTED SHOULDER INJURY). (Emphasis in original).  

The examiner based her opinion largely on the fact that there was no documentation of a chronic right shoulder disability contemporaneous with the thoracic spine disability or for approximately 10 years after discharge.  This reasoning was explicitly rejected by the Board in the previous remands.

Moreover, the September 2014 VA examiner stated that she reviewed the provided medical articles.  Nonetheless, she stated that "THERE IS NO EVIDENCE BASED MEDICAL LITERATURE THAT SUPPORTS A NEXUS BETWEEN
CHRONIC BACK STRAIN AND THE SUBSEQUENT DEVELOPMENT OF A SHOULDER CONDITION."  (Emphasis in original).  

The Board notes that in addition to the internet articles already submitted by the Veteran, the Veteran submitted an October 2015 Informal Hearing Presentation that includes additional  evidence in support of his claim.  

It noted that "pain felt in the shoulder area can sometimes be coming from your neck.  This is because the nerves and muscles that arise from your neck pass through your shoulder on their way down the arm.  The nerves from your neck (Nerve Roots) also travel down your arm (via the Brachial Plexus).  Thus neck pain may extend down your arm."  (https://www.shoulderdoc.co.uk/article/1529). 

The Veteran noted that "Thoracic outlet syndrome (TOS) can cause pain and numbness in the shoulder, arm, and hand.  Testing for TOS is difficult.  There is no one test to accurately diagnose TOS, and other conditions can have similar symptoms.  You will need to go through several tests to find out if TOS is actually the cause of your pain."  http://www.houstonmethodist.org/orthopedics/where-does-it-hurt/shoulder/thoracic-outlet-syndrome/.

Another website stated that "Thoracic outlet syndrome (TOS) is a term used to describe a group of disorders that occur when there is compression, injury, or irritation of the nerves and/or blood vessels (arteries and veins) in the lower neck and upper chest area.  Thoracic outlet syndrome is named for the space (the thoracic outlet) between your lower neck and upper chest where this grouping of nerves and blood vessels is found.  The signs and symptoms of TOS include neck, shoulder, and arm pain, numbness or impaired circulation to the affected areas."
http://my.clevelandclinic.org/services/heart/disorders/hic_Thoracic_Outlet_Syndrome. 

The Board recognizes that the medical evidence submitted by the Veteran does not conclusively reflect that the Veteran's right shoulder diagnoses (mild osteoarthritis of the right shoulder on x-ray, an intact rotator cuff on MRI, and diagnoses of a partial thickness rotator cuff tear, possible SLAP (superior labral anterior posterior) lesion, impingement syndrome, and a frozen shoulder) can be caused by a thoracic spine disability.  However, they do strongly reflect that the Veteran's service connected disability can result in residual symptomatology in the right shoulder.  

None of the medical examiners have adequately addressed whether the Veteran's service connected disability has caused his current right shoulder disability.  The examiners have all based their opinions on a rationale that the Board finds to be flawed.  

The Board finds the medical evidence submitted by the Veteran does not show that this particular Veteran's right shoulder disability was aggravated by his service connected mid to upper back strain.  However, the Board finds that the medical evidence submitted by the Veteran, combined with his credible testimony regarding in service activities that may have caused his right shoulder disability, place the evidence in equipoise.

The Board finds that, in giving the benefit of the doubt to the Veteran, that service connection is warranted for a right shoulder disability.  
 
Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter dated March 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a right shoulder disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


